MEMORANDUM **
Luis Dominguez-Cruz, a California state prisoner, appeals pro se from the district court’s summary judgment for prison medical officers in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because Dominguez-Cruz failed to raise a genuine issue of material fact as to whether the defendants were deliberately indifferent to his serious medical needs in connection with their treatment of his testicular pain and urinary tract problems. See McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.1992) (“A defendant must purposefully ignore or fail to respond to a prisoner’s pain or possible medical need in order for deliberate indifference to be established.”), overruled on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.